DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 6/9/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 6/9/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The abstract idea of “determining packet loss experienced by each of the flows traversing the common link”, as noted in claim 1 and as similarly noted in claims 8 and 15 are considered as integrated into a practical application of forwarding flows and in-band messages where the in-band messages include an aggregated packet loss where the aggregated packet loss is based on “determining packet lost experienced by each of the flows traversing the common link”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szilagyi et al. US 20170373950 (hereinafter “Szilagyi-1”) in view of US 20170244639 (hereinafter “Szilagyi-2”).

As to claim 1:
Szilagyi-1 discloses:
A method comprising: 
at a router in a network of routers: 
(“In an embodiment, a customer experience (CE) agent is running on or attached to a network element where it has access to the user plane packets. FIG. 6 illustrates deployment options for the CE agent. The CE agent may be deployed and operated on top of any network technology at every location where access to the original traffic generated by UEs is possible. This enables a true multi-vendor solution supporting heterogeneous network deployments as well. Measurements data are collected on the user plane traffic itself which enables deployment in any new technology such as 5G. For example, supposing a standalone box on in the core, running in SGW/PGW, in eNB/RACS or in HSPA+BTS, the CE agent acts as a middle box that intercepts the packets sent by the communicating end devices (referred to as a client/UE and the server on the general level) to perform the required user, application, QoE and QoS measurements. The measurements are executed by monitoring the header content of the data packets, recording the time when the packets were intercepted and by adding/removing additional header fields through a mechanism referred to as header enrichment. The header enrichment, i.e. adding and removing additional header fields, is done only if multiple CE agents are deployed in the end-to-end path of the user plane flows with the scope to 
(“On the Iub/Iur interfaces, the frame protocol provides an efficient mechanism to include additional data into the headers in the form of so-called spare extensions, which is preferred over IP header enrichment due to its processing overhead in the routers.”; Szilagyi et al.; 0103)
(where
“customer experience (CE) agent is running on or attached to a network element where it has access to the user plane packets... CE agent may be deployed and operated on top of any network technology at every location where access to the original traffic generated by UEs is possible”/FIG. 6/”routers”, where “(CE) agent” maps to “router”, where “any network technology...were access to the original traffic generated by the UEs” is considered as including a “router”, FIG. 6 illutrates “network of routers”

forwarding flows of packets, and in-band messages associated with the flows, originated at respective sender endpoints along distinct network paths each including multiple links, such that the flows merge at a common link served by the router; 
(“The QoS and QoE measurements may be executed simultaneously per each user plane flow, by extracting/monitoring the content of the protocol 
(“FIG. 11 illustrates collaborative measurements and real-time status updates between the CE agents. The implementation of the collaborative measurements and status update is illustrated in FIG. 11 by means of RTT and loss measurements for TCP flows (however, the principle is the same for any other KPI and flow non-TCP flows having feedback as well). Each CE agent has an identifier (e.g. an integer) that uniquely identifies and locates the CE agent 
(“In an embodiment, in an enrichment implementation, the communication for collaborative measurements and real-time status update may be performed via in-band header enrichment of the user plane packets. This is an efficient mechanism to exchange information related to the user plane connections themselves, as the whole context of the information (e.g. flow identity, timing, etc.) is natively carried by the packet itself.”; Shilagyi et al.; 0103)
(where
“forwarding flows of packets, and in-band messages associated with the flows”, where “user plane flow”/“two-directional packet transfer”/”carried in-band” maps to “forwarding flows of packets and in-band messages”, where “be performed via in-band header enrichment of the user plane packets. This is an efficient mechanism to exchange information related to the user plane connections themselves, as the whole context of the information (e.g. flow identity” maps to “associated with the flows”
“UE”’s in FIG. 6 maps to “originated at respective sender endpoints”
FIG. 6 illutrates “distinct network paths”,
FIG. 6 illustrates “each including multiple links”,
FIG. 6 illutrates the “CE Agent” to the right of “CE Agent PGW/GGSN” which maps to “such that the flows merge at a common link served by the router” where SGi link maps to “common link”, where FIG. illustrates “served by the router”

determining packet loss experienced by each of the flows traversing the common link; 
(where
“The QoS and QoE measurements may be executed simultaneously per each user plane flow, by extracting/monitoring the content of the protocol headers, application metadata and by detecting the user actions and behaviour. The QoS measurements include a set of KPIs that are the accurate indicators of the level of service experienced by the users and on the same time of the network status as well such as increased load in the system (e.g. throughput, delay, RTT, packet loss ratio” maps to “determining packet loss experienced by each of the flows traversing the common link”, “QoS and QoE measurements...per each user plane flow”/”QoS measurements include...packet loss ratio” maps to “determining packet loss experienced by each of the flows”, where “measurements...packet loss ratio” maps to “determining packet loss experienced”, “per each user plane flow” maps to “by each of the flows”, where FIG. 6 illustrates “flows traversing the common link”

aggregating the packet loss for each of the flows into an aggregate packet loss for the flows at the common link; 
(where
“In each case the measurements are collected per each flow then aggregated in meaningful ways to serve the creation of the KPIs describing the “aggregating the packet loss for each of the flows into an aggregate packet loss for the flows”, where “measurements”/”QoS measurements included...packet loss ratio” maps to “packet loss”, “aggregated” maps to “aggregating”, “each flow” maps to “for each of the flows”, “describing the network quality and status”/”QoS measurements included...packet loss ratio”/”per each flow” maps to “into an aggregate packet loss for the flows”, FIG. 6 illustrates “common link”

when the in-band messages traverses the common link, populating each of the in-band messages with the aggregate packet loss; and 
(“In an embodiment, advanced monitoring and measurements are carried out for user plane insight generation and calculation of a wide range of QoS and QoE KPIs. The CE agent intercepts each traversing packet in order to detect the establishment of new TCP connections (identified by a SYN flag set in the TCP header) and to detect the establishment and presence of non-TCP flows (e.g. UDP streaming) as well. For each flow, the CE agent identifies and maintains a set of attributes, detected from the intercepted packet headers. The attributes include e.g. an application layer tuple (protocol, IP addresses and TCP/UDP ports), referred to as a flow descriptor (see FIG. 8 illustrating the flow descriptor and attributes parsed from the application layer packet headers). Additionally, in case the flow is encapsulated in a GTP tunnel at the location of the CE agent (e.g. S1/X2 interface or in RACS), the outer IP addresses, the GTP tunnel 
(“PHB Per-Hop Behaviour”; 0169)
(where
“measurement tuples are carried in-band in the user plane connections on which they were obtained, the decoding CE agent has the full context required to combine the received measurement with its own upstream and downstream measurements”/”enable the aggregation of the measurements along various dimensions (e.g. using the IP DSCP field to provide per-PHB aggregations)”/”PHB Per-Hop Behaviour”/”The QoS measurements include a set of KPIs that are the accurate indicators of the level of service experienced by the users and on the same time of the network status as well such as increased load in the system (e.g. throughput, delay, RTT, packet loss ratio”/FIG. 6 maps to “when the in-band messages traverses the common link, populating each of the in-band messages with the aggregate packet loss”, where FIG. 6 illutrates “common link”, “in-band” maps to “in-band”, “combine the received measurement with its own upstream and downstream measurements”/”aggregation of the measurements” maps to “aggregate”, “packet loss” maps to “packet loss”, “combine the received measurement with its own upstream and downstream measurements” maps to “populating each”, “per-PHB”/”Per-Hop Behavior” maps to “when...traverses the common link”

forwarding the flows and the in-band messages along the distinct network paths....
(where
“When the CE agent intercepts a packet with a header enriched by another CE agent, it decodes the information and combines the received data with its individual measurements data as well as the measurements received from other related CE agents to create per network segment QoS KPIs. Since the measurement tuples are carried in-band in the user plane connections on which they were obtained, the decoding CE agent has the full context required to combine the received measurement with its own upstream and downstream measurements. The status updates ensure that the measurements data obtained by each CE agent are distributed to each CE agent intercepting the same user plane connections so that each related CE agent sharing the same end-to-end context maintain a common knowledge of the network status. The principle may be generalized to an arbitrary number of related CE agents”/”multiple CE agents “forwarding the flows and the in-band messages along the distinct network paths”, where “carried” maps to “forwarding”, “user plane flows” maps to “flows”, “in-band in the user plane” maps to “in-band”, “measurement tuples”/”information” maps to “messages”, “information between the CE agents”/”user plane connections”/”per network segments”/FIG. 4/FIG. 6 illustrated “along the distinct network paths” where “segments” maps to “paths”

Szilagyi-1 teaches CE agents deployed on top of any network technology where the network is illustrated as performing routing and where the CE agents collect measurements which include loss measurements per network segments per each flow where the measurements are aggregated and communicated in-band and the flows are illustrated as being communicated via a single SGi link with CE Agents located on both sides of the single SGi link where the flows including the in-band information are communicated via the various network segments.

Szilagyi-1 as described above does not explicitly teach:
to respective receiver endpoints

However, Szilagyi-2 further teaches a throughput guidance capability which includes:
to respective receiver endpoints
(“Alternatively, the throughput guidance can be transmitted to the UE instead of the OTT server, using in-band protocol header enrichment of the downlink user plane packets. This may require that the UE or an application running on the UE is able to receive the throughput guidance from the packet headers, as well as interpret the throughput guidance and act upon it. Thus, UE side modification may be needed in certain embodiments. Possible actions from the UE may be to request for explicit media rate adaptation from the OTT server via the mechanisms built into the media delivery protocol, such as standard receiver reports in case of UDP streaming or proprietary client-server signaling, or to combine the throughput guidance as an additional information element into the UE's feedback messages sent to the OTT server.”; Szilagyi et al.; 0097)
(“The throughput guidance can be calculated per TCP flow, per application or per bearer level. The calculated throughput guidance can be published in-band or off-band to the OTT server or adaptation gateway (GW).”; Szilagyi et al.; 0079)
(“The throughput guidance can be conveyed from the throughput guidance entity to the OTT server via at least one of at least two alternatives: using in-band protocol header enrichment of the uplink user plane packets themselves”; Szilagyi et al.; 0083)
(“FIG. 5 illustrates radio measurements collected by a throughput guidance entity, according to certain embodiments. When the UEs are configured by the radio access network (RAN) via radio resource control (RRC) to report 
(“FIG. 4 illustrates user plane measurements on various aggregation levels performed by a throughput guidance entity, according to certain embodiments. The throughput guidance entity can intercept the user plane packets in the bearers in downlink and uplink to detect the establishment of new TCP connections and non-TCP flows, as well as to identify applications and perform user plane measurements, such as measurements of throughput, RTT, loss, and the like, in the active bearers. The measurements can be performed on the individual flow level as well as on the application, bearer and cell aggregates. The bearer level measurements can be required to calculate the per bearer throughput guidance, which is the baseline from which the per-flow and per-application throughput guidance are derived.”; Zzilagyi et al.; 0103)
(where
“throughput guidance can be transmitted to the UE instead of the OTT server, using in-band protocol header enrichment”/”throughput guidance can be published in-band or ... to the OTT server”/”throughput guidance can be conveyed from the throughput guidance entity to the OTT server via at least one of at least two alternatives: using in-band protocol header enrichment”/”UEs” maps to “to respective receiver endpoints”, where “UE”/”UEs”/”OTT server” maps to “endpoints”



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the throughput guidance capability of Szilagyi-2 into Szilagyi-1. By modifying the messaging of Szilagyi-1 to include the throughput guidance capability as taught by the messaging of Szilagyi-2, the benefits of improved efficiency (Szilagyi-1; 0113) with improved data transmission (Szilagyi-2; 0077) are achieved.

As to claim 8:
Szilagyi-1 discloses:
A method comprising: 
at a router in a network of routers: 
(“In an embodiment, a customer experience (CE) agent is running on or attached to a network element where it has access to the user plane packets. FIG. 6 illustrates deployment options for the CE agent. The CE agent may be deployed and operated on top of any network technology at every location where access to the original traffic generated by UEs is possible. This enables a true multi-vendor solution supporting heterogeneous network deployments as well. Measurements data are collected on the user plane traffic itself which enables deployment in any new technology such as 5G. For example, supposing a 
(“On the Iub/Iur interfaces, the frame protocol provides an efficient mechanism to include additional data into the headers in the form of so-called spare extensions, which is preferred over IP header enrichment due to its processing overhead in the routers.”; Szilagyi et al.; 0103)
(where
“customer experience (CE) agent is running on or attached to a network element where it has access to the user plane packets... CE agent may be deployed and operated on top of any network technology at every location where access to the original traffic generated by UEs is possible”/FIG. 6/”routers”, “router”, where “any network technology...were access to the original traffic generated by the UEs” is considered as including a “router”, FIG. 6 illutrates “network of routers”

forwarding flows of packets, and in-band messages associated with the flows, originated at respective sender endpoints along distinct network paths each including multiple links, such that the flows merge at a common link served by the router; 
(“The QoS and QoE measurements may be executed simultaneously per each user plane flow, by extracting/monitoring the content of the protocol headers, application metadata and by detecting the user actions and behaviour. The QoS measurements include a set of KPIs that are the accurate indicators of the level of service experienced by the users and on the same time of the network status as well such as increased load in the system (e.g. throughput, delay, RTT, packet loss ratio, packet discard patterns, etc.). Accordingly, the QoS measurements have two categories: individual measurements that may be executed by each CE agent independently, and collaborative measurements that may only be obtained by active collaboration between the CE agents. The collaboration makes use of the two-directional packet transfer of TCP, i.e. due to its acknowledging method packets are transmitted in both UL and DL in each flow even if data is transferred only in DL or UL. Non-TCP flows may also have similar mechanisms (e.g. feedback from UE in UL in additional to regular data flow in DL) that enable to convey information via header enrichment in both 
(“FIG. 11 illustrates collaborative measurements and real-time status updates between the CE agents. The implementation of the collaborative measurements and status update is illustrated in FIG. 11 by means of RTT and loss measurements for TCP flows (however, the principle is the same for any other KPI and flow non-TCP flows having feedback as well). Each CE agent has an identifier (e.g. an integer) that uniquely identifies and locates the CE agent within the network. Each CE agent collects the QoS measurements data separately to its upstream and downstream network segments. Whenever a measurement is taken, the CE agent enriches a measurement tuple to the next UL and DL packet that it receives in the same flow. The measurement tuple comprises the CE agent's own identity, the type of the measurement (e.g. downstream RTT) and the value of the measurement (e.g. 42 ms). The UL packets convey the information to the CE agents located in the upstream direction, whereas DL packets convey information in the downstream direction. When the CE agent intercepts a packet with a header enriched by another CE agent, it decodes the information and combines the received data with its individual measurements data as well as the measurements received from other related CE agents to create per network segment QoS KPIs. Since the measurement tuples are carried in-band in the user plane connections on which 
(“In an embodiment, in an enrichment implementation, the communication for collaborative measurements and real-time status update may be performed via in-band header enrichment of the user plane packets. This is an efficient mechanism to exchange information related to the user plane connections themselves, as the whole context of the information (e.g. flow identity, timing, etc.) is natively carried by the packet itself.”; Shilagyi et al.; 0103)
(where
“The QoS and QoE measurements may be executed simultaneously per each user plane flow”/”two-directional packet transfer of TCP”/”Non-TCP flows may also have similar mechanisms (e.g. feedback from UE in UL in additional to regular data flow in DL) that enable to convey information via header enrichment in both directions”/”measurement tuples are carried in-band in the user plane connections on which they were obtained”/”be performed via in-band header enrichment of the user plane packets. This is an efficient mechanism to exchange information related to the user plane connections themselves, as the whole context of the information (e.g. flow identity” maps to “forwarding flows of packets, and in-band messages associated with the flows”, where “user plane flow”/“two-directional packet transfer”/”carried in-band” maps to “forwarding flows of packets and in-band messages”, where “be performed via in-band header enrichment of the user plane packets. This is an efficient mechanism to “associated with the flows”
“UE”’s in FIG. 6 maps to “originated at respective sender endpoints”
FIG. 6 illutrates “distinct network paths”,
FIG. 6 illustrates “each including multiple links”,
FIG. 6 illutrates the “CE Agent” to the right of “CE Agent PGW/GGSN” which maps to “such that the flows merge at a common link served by the router” where SGi link maps to “common link”, where FIG. illustrates “served by the router”

determining packet loss experienced by each of the flows traversing the common link; 
(where
“The QoS and QoE measurements may be executed simultaneously per each user plane flow, by extracting/monitoring the content of the protocol headers, application metadata and by detecting the user actions and behaviour. The QoS measurements include a set of KPIs that are the accurate indicators of the level of service experienced by the users and on the same time of the network status as well such as increased load in the system (e.g. throughput, delay, RTT, packet loss ratio” maps to “determining packet loss experienced by each of the flows traversing the common link”, “QoS and QoE measurements...per each user plane flow”/”QoS measurements include...packet “determining packet loss experienced by each of the flows”, where “measurements...packet loss ratio” maps to “determining packet loss experienced”, “per each user plane flow” maps to “by each of the flows”, where FIG. 6 illustrates “flows traversing the common link”

aggregating the packet loss for each of the flows into an aggregate packet loss for the flows at the common link; 
(where
“In each case the measurements are collected per each flow then aggregated in meaningful ways to serve the creation of the KPIs describing the network quality and status”/”QoS measurements include...packet loss ratio”/FIG. 6 maps to “aggregating the packet loss for each of the flows into an aggregate packet loss for the flows”, where “measurements”/”QoS measurements included...packet loss ratio” maps to “packet loss”, “aggregated” maps to “aggregating”, “each flow” maps to “for each of the flows”, “describing the network quality and status”/”QoS measurements included...packet loss ratio”/”per each flow” maps to “into an aggregate packet loss for the flows”, FIG. 6 illustrates “common link”

when the in-band messages traverses the common link, populating each of the in-band messages with the aggregate packet loss; and 
(“In an embodiment, advanced monitoring and measurements are carried out for user plane insight generation and calculation of a wide range of QoS and 
(“PHB Per-Hop Behaviour”; 0169)
(where
“when the in-band messages traverses the common link, populating each of the in-band messages with the aggregate packet loss”, where FIG. 6 illutrates “common link”, “in-band” maps to “in-band”, “combine the received measurement with its own upstream and downstream measurements”/”aggregation of the measurements” maps to “aggregate”, “packet loss” maps to “packet loss”, “combine the received measurement with its own upstream and downstream measurements” maps to “populating each”, “per-PHB”/”Per-Hop Behavior” maps to “when...traverses the common link”

forwarding the flows and the in-band messages along the distinct network paths....
(where
“When the CE agent intercepts a packet with a header enriched by another CE agent, it decodes the information and combines the received data “forwarding the flows and the in-band messages along the distinct network paths”, where “carried” maps to “forwarding”, “user plane flows” maps to “flows”, “in-band in the user plane” maps to “in-band”, “measurement tuples”/”information” maps to “messages”, “information between the CE agents”/”user plane connections”/”per network segments”/FIG. 4/FIG. 6 illustrated “along the distinct network paths” where “segments” maps to “paths”

Szilagyi-1 teaches CE agents deployed on top of any network technology where the network is illustrated as performing routing and where the CE agents collect measurements which include loss measurements per network segments per each flow where the measurements are aggregated and communicated in-

Szilagyi-1 as described above does not explicitly teach:
to respective receiver endpoints
wherein the respective receiver endpoints, [upon receiving the in-band messages, are configured to perform forwarding to] the respective sender endpoints [the aggregate packet loss from the in-band messages.]


However, Szilagyi-2 further teaches a throughput guidance capability which includes:
to respective receiver endpoints
(“Alternatively, the throughput guidance can be transmitted to the UE instead of the OTT server, using in-band protocol header enrichment of the downlink user plane packets. This may require that the UE or an application running on the UE is able to receive the throughput guidance from the packet headers, as well as interpret the throughput guidance and act upon it. Thus, UE side modification may be needed in certain embodiments. Possible actions from the UE may be to request for explicit media rate adaptation from the OTT server via the mechanisms built into the media delivery protocol, such as standard 
(“The throughput guidance can be calculated per TCP flow, per application or per bearer level. The calculated throughput guidance can be published in-band or off-band to the OTT server or adaptation gateway (GW).”; Szilagyi et al.; 0079)
(“The throughput guidance can be conveyed from the throughput guidance entity to the OTT server via at least one of at least two alternatives: using in-band protocol header enrichment of the uplink user plane packets themselves”; Szilagyi et al.; 0083)
(“FIG. 5 illustrates radio measurements collected by a throughput guidance entity, according to certain embodiments. When the UEs are configured by the radio access network (RAN) via radio resource control (RRC) to report radio channel measurements, the measurements can also be collected by the throughput guidance entity as an additional input for the throughput guidance calculation.”; Szilagyi et al.; 0104)
(“FIG. 4 illustrates user plane measurements on various aggregation levels performed by a throughput guidance entity, according to certain embodiments. The throughput guidance entity can intercept the user plane packets in the bearers in downlink and uplink to detect the establishment of new TCP connections and non-TCP flows, as well as to identify applications and perform user plane measurements, such as measurements of throughput, RTT, 
(where
“throughput guidance can be transmitted to the UE instead of the OTT server, using in-band protocol header enrichment”/”throughput guidance can be published in-band or ... to the OTT server”/”throughput guidance can be conveyed from the throughput guidance entity to the OTT server via at least one of at least two alternatives: using in-band protocol header enrichment”/”UEs” maps to “to respective receiver endpoints”, where “UE”/”UEs”/”OTT server” maps to “endpoints”

wherein the respective receiver endpoints, [upon receiving the in-band messages, are configured to perform forwarding to] the respective sender endpoints [the aggregate packet loss from the in-band messages.]
(“The TCP and application level throughput guidance values can have particular value when there are multiple applications run by a same UE generating traffic in a same bearer, downloading content from separate OTT servers and thus being in the scope of TCP and/or application layer optimization executed by separate entities.”; Szilagyi et al.; 0092)
(where
“wherein the respective receiver endpoints, [upon receiving the in-band messages, are configured to perform forwarding to] the respective sender endpoints [the aggregate packet loss from the in-band messages.], where “UE’s” maps to “respective receiver endpoints” and ”OTT server”/”OTT servers” maps to respective sender endpoints”

Szilagyi-2 teaches providing throughput guidance which include loss information via in-band communication to a plurality of UEs and also a plurality of OTT servers and also teaches providing feedback messages including throughput guidance to from the UE’s to the OTT servers.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the throughput guidance capability of Szilagyi-2 into Szilagyi-1. By modifying the messaging of Szilagyi-1 to include the throughput guidance capability as taught by the messaging of Szilagyi-2, the benefits of improved efficiency (Szilagyi-1; 0113) with improved data transmission (Szilagyi-2; 0077) are achieved.

As to claim 15:
Szilagyi-1 discloses:
Non-transitory computer readable media encoded with instructions that, when executed by one or more processors of a router in a network or routers, cause the one or more processors to perform: 
 (“In an embodiment, a customer experience (CE) agent is running on or attached to a network element where it has access to the user plane packets. FIG. 6 illustrates deployment options for the CE agent. The CE agent may be deployed and operated on top of any network technology at every location where access to the original traffic generated by UEs is possible. This enables a true multi-vendor solution supporting heterogeneous network deployments as well. Measurements data are collected on the user plane traffic itself which enables deployment in any new technology such as 5G. For example, supposing a standalone box on in the core, running in SGW/PGW, in eNB/RACS or in HSPA+BTS, the CE agent acts as a middle box that intercepts the packets sent by the communicating end devices (referred to as a client/UE and the server on the general level) to perform the required user, application, QoE and QoS measurements. The measurements are executed by monitoring the header content of the data packets, recording the time when the packets were intercepted and by adding/removing additional header fields through a mechanism referred to as header enrichment. The header enrichment, i.e. adding and removing additional header fields, is done only if multiple CE agents are deployed in the end-to-end path of the user plane flows with the scope to convey specific information between the CE agents. This is an enabler of collecting dedicated measurements per network segments and of the problem 
(“On the Iub/Iur interfaces, the frame protocol provides an efficient mechanism to include additional data into the headers in the form of so-called spare extensions, which is preferred over IP header enrichment due to its processing overhead in the routers.”; Szilagyi et al.; 0103)
(where
“customer experience (CE) agent is running on or attached to a network element where it has access to the user plane packets... CE agent may be deployed and operated on top of any network technology at every location where access to the original traffic generated by UEs is possible”/FIG. 6/”routers”, where “(CE) agent” maps to “router”, where “any network technology...were access to the original traffic generated by the UEs” is considered as including a “router”, FIG. 6 illutrates “network of routers”

forwarding flows of packets, and in-band messages associated with the flows, originated at respective sender endpoints along distinct network paths each including multiple links, such that the flows merge at a common link served by the router; 
 (“The QoS and QoE measurements may be executed simultaneously per each user plane flow, by extracting/monitoring the content of the protocol headers, application metadata and by detecting the user actions and behaviour. The QoS measurements include a set of KPIs that are the accurate indicators of 
(“FIG. 11 illustrates collaborative measurements and real-time status updates between the CE agents. The implementation of the collaborative measurements and status update is illustrated in FIG. 11 by means of RTT and loss measurements for TCP flows (however, the principle is the same for any other KPI and flow non-TCP flows having feedback as well). Each CE agent has an identifier (e.g. an integer) that uniquely identifies and locates the CE agent within the network. Each CE agent collects the QoS measurements data separately to its upstream and downstream network segments. Whenever a 
(“In an embodiment, in an enrichment implementation, the communication for collaborative measurements and real-time status update may be performed via in-band header enrichment of the user plane packets. This is an efficient mechanism to exchange information related to the user plane connections themselves, as the whole context of the information (e.g. flow identity, timing, etc.) is natively carried by the packet itself.”; Shilagyi et al.; 0103)
(where
“The QoS and QoE measurements may be executed simultaneously per each user plane flow”/”two-directional packet transfer of TCP”/”Non-TCP flows “forwarding flows of packets, and in-band messages associated with the flows”, where “user plane flow”/“two-directional packet transfer”/”carried in-band” maps to “forwarding flows of packets and in-band messages”, where “be performed via in-band header enrichment of the user plane packets. This is an efficient mechanism to exchange information related to the user plane connections themselves, as the whole context of the information (e.g. flow identity” maps to “associated with the flows”
“UE”’s in FIG. 6 maps to “originated at respective sender endpoints”
FIG. 6 illutrates “distinct network paths”,
FIG. 6 illustrates “each including multiple links”,
FIG. 6 illutrates the “CE Agent” to the right of “CE Agent PGW/GGSN” which maps to “such that the flows merge at a common link served by the router” where SGi link maps to “common link”, where FIG. illustrates “served by the router”

determining packet loss experienced by each of the flows traversing the common link; 
 (where
“The QoS and QoE measurements may be executed simultaneously per each user plane flow, by extracting/monitoring the content of the protocol headers, application metadata and by detecting the user actions and behaviour. The QoS measurements include a set of KPIs that are the accurate indicators of the level of service experienced by the users and on the same time of the network status as well such as increased load in the system (e.g. throughput, delay, RTT, packet loss ratio” maps to “determining packet loss experienced by each of the flows traversing the common link”, “QoS and QoE measurements...per each user plane flow”/”QoS measurements include...packet loss ratio” maps to “determining packet loss experienced by each of the flows”, where “measurements...packet loss ratio” maps to “determining packet loss experienced”, “per each user plane flow” maps to “by each of the flows”, where FIG. 6 illustrates “flows traversing the common link”

aggregating the packet loss for each of the flows into an aggregate packet loss for the flows at the common link; 
 (where
“In each case the measurements are collected per each flow then aggregated in meaningful ways to serve the creation of the KPIs describing the network quality and status”/”QoS measurements include...packet loss ratio”/FIG. “aggregating the packet loss for each of the flows into an aggregate packet loss for the flows”, where “measurements”/”QoS measurements included...packet loss ratio” maps to “packet loss”, “aggregated” maps to “aggregating”, “each flow” maps to “for each of the flows”, “describing the network quality and status”/”QoS measurements included...packet loss ratio”/”per each flow” maps to “into an aggregate packet loss for the flows”, FIG. 6 illustrates “common link”

when the in-band messages traverses the common link, populating each of the in-band messages with the aggregate packet loss; and 
 (“In an embodiment, advanced monitoring and measurements are carried out for user plane insight generation and calculation of a wide range of QoS and QoE KPIs. The CE agent intercepts each traversing packet in order to detect the establishment of new TCP connections (identified by a SYN flag set in the TCP header) and to detect the establishment and presence of non-TCP flows (e.g. UDP streaming) as well. For each flow, the CE agent identifies and maintains a set of attributes, detected from the intercepted packet headers. The attributes include e.g. an application layer tuple (protocol, IP addresses and TCP/UDP ports), referred to as a flow descriptor (see FIG. 8 illustrating the flow descriptor and attributes parsed from the application layer packet headers). Additionally, in case the flow is encapsulated in a GTP tunnel at the location of the CE agent (e.g. S1/X2 interface or in RACS), the outer IP addresses, the GTP tunnel endpoint identifiers in the UL and DL directions and a DSCP class of the outer IP 
(“PHB Per-Hop Behaviour”; 0169)
(where
“measurement tuples are carried in-band in the user plane connections on which they were obtained, the decoding CE agent has the full context required to combine the received measurement with its own upstream and downstream measurements”/”enable the aggregation of the measurements along various dimensions (e.g. using the IP DSCP field to provide per-PHB aggregations)”/”PHB Per-Hop Behaviour”/”The QoS measurements include a set of KPIs that are the accurate indicators of the level of service experienced by the users and on the same time of the network status as well such as increased load in the system (e.g. throughput, delay, RTT, packet loss ratio”/FIG. 6 maps to “when the in-band messages traverses the common link, populating each of the in-band messages with the aggregate packet loss”, where FIG. 6 illutrates “common link”, “in-band” maps to “in-band”, “combine the received measurement with its own upstream and downstream measurements”/”aggregation of the measurements” maps to “aggregate”, “packet loss” maps to “packet loss”, “combine the received measurement with its own upstream and downstream measurements” maps to “populating each”, “per-PHB”/”Per-Hop Behavior” maps to “when...traverses the common link”

forwarding the flows and the in-band messages along the distinct network paths....
(where
“When the CE agent intercepts a packet with a header enriched by another CE agent, it decodes the information and combines the received data with its individual measurements data as well as the measurements received from other related CE agents to create per network segment QoS KPIs. Since the measurement tuples are carried in-band in the user plane connections on which they were obtained, the decoding CE agent has the full context required to combine the received measurement with its own upstream and downstream measurements. The status updates ensure that the measurements data obtained by each CE agent are distributed to each CE agent intercepting the same user plane connections so that each related CE agent sharing the same end-to-end context maintain a common knowledge of the network status. The principle may be generalized to an arbitrary number of related CE agents”/”multiple CE agents are deployed in the end-to-end path of the user plane flows with the scope to “forwarding the flows and the in-band messages along the distinct network paths”, where “carried” maps to “forwarding”, “user plane flows” maps to “flows”, “in-band in the user plane” maps to “in-band”, “measurement tuples”/”information” maps to “messages”, “information between the CE agents”/”user plane connections”/”per network segments”/FIG. 4/FIG. 6 illustrated “along the distinct network paths” where “segments” maps to “paths”

..., upon receiving the in-band messages, are configured to perform forwarding to ... the aggregate packet loss from the in-band messages.
(where
“Non-TCP flows may also have similar mechanisms (e.g. feedback from UE in UL in additional to regular data flow in DL) that enable to convey information via header enrichment in both directions. In each case the measurements are collected per each flow then aggregated in meaningful ways to serve the creation of the KPIs describing the network quality and status” maps to “..., upon receiving the in-band messages, are configured to perform forwarding to ... the aggregate packet loss from the in-band messages.”, where “via header enrichment” maps to “receiving the in-band messages”, “aggregated” maps to “aggregate”, “network quality and status” is considered as including “packet loss”, “feedback” maps to “forwarding to”



Szilagyi-1 as described above does not explicitly teach:
to respective receiver endpoints

However, Szilagyi-2 further teaches a throughput guidance capability which includes:
to respective receiver endpoints
(“Alternatively, the throughput guidance can be transmitted to the UE instead of the OTT server, using in-band protocol header enrichment of the downlink user plane packets. This may require that the UE or an application running on the UE is able to receive the throughput guidance from the packet headers, as well as interpret the throughput guidance and act upon it. Thus, UE side modification may be needed in certain embodiments. Possible actions from the UE may be to request for explicit media rate adaptation from the OTT server 
(“The throughput guidance can be calculated per TCP flow, per application or per bearer level. The calculated throughput guidance can be published in-band or off-band to the OTT server or adaptation gateway (GW).”; Szilagyi et al.; 0079)
(“The throughput guidance can be conveyed from the throughput guidance entity to the OTT server via at least one of at least two alternatives: using in-band protocol header enrichment of the uplink user plane packets themselves”; Szilagyi et al.; 0083)
(“FIG. 5 illustrates radio measurements collected by a throughput guidance entity, according to certain embodiments. When the UEs are configured by the radio access network (RAN) via radio resource control (RRC) to report radio channel measurements, the measurements can also be collected by the throughput guidance entity as an additional input for the throughput guidance calculation.”; Szilagyi et al.; 0104)
(“FIG. 4 illustrates user plane measurements on various aggregation levels performed by a throughput guidance entity, according to certain embodiments. The throughput guidance entity can intercept the user plane packets in the bearers in downlink and uplink to detect the establishment of new TCP connections and non-TCP flows, as well as to identify applications and 
(where
“throughput guidance can be transmitted to the UE instead of the OTT server, using in-band protocol header enrichment”/”throughput guidance can be published in-band or ... to the OTT server”/”throughput guidance can be conveyed from the throughput guidance entity to the OTT server via at least one of at least two alternatives: using in-band protocol header enrichment”/”UEs” maps to “to respective receiver endpoints”, where “UE”/”UEs”/”OTT server” maps to “endpoints”

Szilagyi-2 teaches providing throughput guidance which include loss information via in-band communication to a plurality of UEs and also a plurality of OTT servers and also teaches providing feedback messages including throughput guidance to from the UE’s to the OTT servers.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the throughput guidance capability of Szilagyi-2 into Szilagyi-1. By modifying the messaging of .

Allowable Subject Matter
Claim(s) 2-7, 9-14 and 16-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170222917 – used STUN requests with header extensions (see para. 0032).
US 20110222403 – teaches an IPv4 extended header and a merged report which includes packet loss ratio (see para. 0101).
US 20080279183 – teaches various packet losses for a segment (see Table III).
US 20160330123 – teaches switching between delay-mode and loss-mode (see para. 0008).
Jain et al., “Mobile Throughput Guidance Inband Signaling Protocol draft-flinck-mobile-throughput-guidance-04.txt”, March 2017, IETF.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464